Citation Nr: 1708633	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  08-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to October 12, 1999, for the award of service connection for schizophrenia, to include whether clear and unmistakable error (CUE) was committed in any rating decision prior to that date.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from July 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an effective date prior to October 12, 1999, for the award of service connection for schizophrenia.  The Veteran timely appealed that denial.  

The Veteran testified in a hearing before a Decision Review Officer (DRO) in July 2009.  A transcript of that hearing is of record.  

This case was initially before the Board in October 2011, at which time the Board determined that the Veteran had failed to report for his scheduled Board hearing and proceeded with adjudication of his claim at that time; the Board denied an earlier effective date for the award of service connection for schizophrenia at that time.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal, the parties agreed to vacate and remand the case back to the Board for further clarification; the May 2012 Joint Motion for Remand indicated that the Board needed to explain its conclusion that the Veteran failed to report for his scheduled Board hearing as evidence in the claims file indicated that he had never received notice of that scheduled hearing.  The Court vacated the October 2011 Board decision in a May 2012 Court order and remanded the case back to the Board consistent with the Joint Motion for Remand.  

The case was remanded by the Board in March 2013, May 2015 and September 2016 in order to schedule the Veteran for a Board hearing before a Veterans Law Judge.  Finally, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017; a transcript of that hearing is associated with the claims file.  

The case has been returned to the Board at this time.  As the Veteran has been afforded a hearing before the Board, as noted above, the Board may now proceed with adjudication of his claim at this time in proper compliance with the May 2012 Joint Motion for Remand and Court order.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Court confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

1.  The Veteran was notified of the January 2003 rating decision in a January 2003 letter; he did not submit a notice of disagreement with that rating decision until May 2005.  That notice of disagreement was not timely, and therefore, the January 2003 rating decision is considered final.  

2.  No CUE is shown in any rating decision of record prior to October 12, 1999; the correct law and facts, as they were known at those times, were before the adjudicators of those decisions.  


CONCLUSIONS OF LAW

1.  The January 2003 RO decision, which assigned an effective date of October 12, 1999, in a grant of service connection for schizophrenia, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.201, 20.1103 (2016).

2.  No rating decision prior to October 12, 1999, contains clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 3.105 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board notes that the Veteran was informed of how to substantiate a claim for an earlier effective date in July 2005, February 2006 and March 2006 letters to the Veteran.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran has not identified any outstanding evidence pertaining to the earlier effective date claim on appeal.  There is no other indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Regardless, respecting the CUE claims, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (Emphasis added.)

As previously noted in the October 2011 Board decision, the Veteran contends, including as presented in his May 2005 claim, December 2005 correspondence, and June 2009 RO hearing testimony, that he should be awarded an earlier effective date for service connection for schizophrenia.  The Veteran seeks assignment of a date as early as the day following his separation from service in 1973; he believes the evidence shows that he suffered from the disability during service and he attempted to establish service connection for psychiatric disability on multiple occasions prior to October 1999.  

The Veteran's representative particularly directs attention to a January 1991 VA examination report showing a diagnosis of schizophrenia; the Veteran's representative contends that this report should be considered to have established a claim for service connection and a basis for assignment of an effective date at least as early as January 1991 for the eventual grant of service connection for schizophrenia.  

Additionally, in the January 2017 Board hearing, the Veteran's representative argued that the claim stemming from a claim of service connection for posttraumatic stress disorder (PTSD) in September 1990, from which the January 1991 VA examination stems, should have been construed a claim for any psychiatric disorder rather than solely as a service connection claim for PTSD.  The Veteran and his representative essentially argue that VA committed error at that time by not considering the diagnosis of schizophrenia for service connection in conjunction with the PTSD claim.  

Furthermore, the Veteran's representative has contended that the effective date should be revised on the basis of a failure of VA to assist the Veteran with establishing service connection at an earlier time, including around the time of the January 1991 diagnosis.  

Finally, the Veteran has contended that the effective date was assigned without proper consideration of a post-separation revision to his Form DD-214 which, in pertinent part as revised by a November 1990 Form DD-215, which changed the reason for the Veteran's discharge to "Unsuitability."  (Another DD-215 was subsequently issued which added recognition of the Veteran's Purple Heart Ribbon and Meritorious Unit Commendation Ribbon.).

Initially, as noted in the previous October 2011 Board decision, the Veteran was awarded service connection for schizophrenia in a January 2003 rating decision, at which time an effective date of October 12, 1999 was assigned.  The Veteran was informed of that decision in a January 2003 letter.  

The Veteran's earliest attempt to contest or revise the assigned effective date was in May 2005.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  As the Veteran did not file any timely appeal concerning the assignment of the effective date within one year of the January 2003 notice letter, the January 2003 rating decision became final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).  

In a June 2005 letter, the AOJ informed the Veteran that his May 2005 notice of disagreement was not timely.  In a December 2005 claim, the Veteran again filed a claim for an earlier effective date for the award of service connection for schizophrenia; this earlier effective date claim was denied in the November 2006 rating decision, which is the subject of this appeal.  

The Court has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In other words, the finality of the effective date precludes an attempt to now claim an earlier effective date on grounds other than CUE.  The Board is bound to deny this earlier effective date claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Turning to the Veteran's claims of CUE in any decision prior to his claim in October 1999, the Board notes that the rating decisions prior to October 12, 1999 pertaining to any psychiatric disorder include: (1) an April 1975 rating decision, which denied service connection for a nervous condition; (2) an October 1980 rating decision, which denied reopening service connection for a nervous condition; (3) a September 1985 rating decision, which denied reopening service connection for a nervous condition; and, (4) a February 1991 rating decision, which denied service connection for PTSD.  

The Board notes that the Veteran was given notice letters regarding those decisions in June 1975, October 1980, September 1985 and March 1990, respectively.  The Veteran did not submit a timely notice of disagreement with any of those decisions within one year of the applicable notice letters regarding those rating decisions.  Consequently, all of those rating decisions are final.  See 38 U.S.C.A. §§ 7401, 7105(b)(1); 38 C.F.R. §§ 20.201, 20.1103.

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2016). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United States Court of Appeals for Veterans Claims set forth a three-pronged test for determining when CUE is present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.  Thus, with respect to the Veteran's generalized assertions that VA failed to adequately fulfill their duty to assist him in development of his claims prior to October 1999, such generalized claims are not a basis for finding of CUE.  See Id.  

Next, the Veteran and his representative argue that VA committed CUE at the time of 1991 rating decision, because VA did not properly construe the Veteran's PTSD claim to encompass all possible psychiatric disorders of record and to adjudicate all of those psychiatric disorders, particularly schizophrenia, at that time.  In essence, the Veteran and his representative argue that VA improperly construed the scope of the Veteran's September 1990 claim of service connection for PTSD and wants to apply the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009)-which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record-prior to the Court's decision in that case.  

First, prior to the Court's decision in Clemons, VA policy was to handle claims based on distinctly diagnosed diseases or injuries as separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Consequently, the Board finds that VA's adjudication in January 1991 of solely the PTSD claim is not contrary to VA policy at the time of the decision.  Rather, the Veteran and his representative appear to argue that the holding in Clemons should be retroactively applied to the January 1991 rating decision.  The Court has made clear, however, that a change in interpretation of a statute or regulation cannot be retroactively applied to serve as the basis of a CUE claim.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005) (CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation).

As to the other arguments of error, the Veteran's representative has made the argument that the January 1991 VA examination, in which the Veteran was initially diagnosed with schizophrenia, should be construed as a claim for service connection, which was unadjudicated by VA and thus serves as the basis for an earlier effective date.  This appears to be an attempt to apply the provisions of 38 C.F.R. § 3.157 to the facts of this case.  However, 38 C.F.R. § 3.157 only applied to veterans who had already been service connected for their disabilities and were seeking treatment to establish a claim for increased evaluation.  Secondly, 38 C.F.R. § 3.157 did not contemplate that merely seeking treatment demonstrates intent by a Veteran to file an initial disability compensation claim for that treated condition, nor does it allow the Veteran to substitute seeking treatment for the affirmative action of filing a claim for VA disability compensation benefits.  See 38 C.F.R. § 3.157 (2014) (regulation has subsequently been repealed).

In this case, the Veteran had clear intent to file a service connection claim for PTSD, because that is the claim he filed in September 1990.  There is no demonstrable intent by the Veteran to file a service connection claim for schizophrenia until he filed his claim in October 1999.  Moreover, the Board cannot construe intent to file a claim for schizophrenia from the action of merely attending a scheduled psychiatric VA examination in conjunction with his claim for service connection PTSD.  In this case, the Board notes that the Veteran did not even seek treatment from VA in January 1991, but rather was examined by a compensation and pension examiner in conjunction with his claim for PTSD.  

Finally, with regards to 38 C.F.R. § 3.156(c) and the Veteran's concerns respecting his November 1990 Form DD-215, the Board notes that the provisions of 3.156(c) only apply to scenarios where the service department records were in existence at the time of the previous decision, which means such an argument could only apply to the previous denial in 1991 (since the Form DD-215 did not exist until 1990).  Also, the claim filed in 1990, that was denied in 1991, was a claim for PTSD - not a claim for schizophrenia, so it was not an earlier denial of the same claim.  Moreover, although the argument can be made that the Form DD-215 is a "relevant" official service department record, the Board notes that the document was not a basis for the subsequent award of service connection for schizophrenia.  38 C.F.R. § 3.156(c)(3) dictates that an earlier effective date can be granted based on reconsideration of a previous claim under 38 C.F.R. § 3.156(c) only if the subsequent award was made based all or in part on the newly associated service department records.  

Accordingly, the Board cannot find that the Veteran has pled any specific claim of CUE in any particular VA rating decision prior to October 12, 1999.  Therefore, an effective date on that basis must be denied.  See 38 C.F.R. § 3.105.  Additionally, there is no basis for an earlier effective date being awarded under the provisions of 38 C.F.R. § 3.156(c) as the claim filed in 1990 (and denied in 1991) was for PTSD (not schizophrenia) and the ultimate grant of schizophrenia was not based on the Form DD 2015.


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date claim for the award of service connection for schizophrenia prior to October 12, 1999, is denied as a matter of law.  

No rating decision prior to October 12, 1999, contains clear and unmistakable error (CUE).  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


